DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 and 18 recite: “...are further configured to measure a channel quality associated with the received frame based on the at least one midamble in the data field and the indication of midamble location in the data field.”  There is nothing in the original disclosure to support this limitation. Therefore, this is a new matter situation which fails to comply with the written description requirement
Claims 6 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 and 19 recite: “...configured to transmit a feedback message including information indicative of the measured channel quality.”  There is nothing in the original disclosure to support this limitation. Therefore, this is a new matter situation which fails to comply with the written description requirement
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 7 – 9, 14 and 20 - 22 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al. (US Patent 8,462,863).
Regarding claims 1 and 14, Zhang teaches a method and a station (STA) comprising: (i.e. fig. 1 shows a wireless network comprising of an access point and 
 	a transceiver configured to receive a frame including a signal (SIG) field and a data field, the SIG field including an indication of whether at least one midamble is present in the data field and an indication of midamble location in the data field; and  a processor operatively coupled to the transceiver, the processor configured to decode the data field, based on the SIG field. (i.e. fig. 3 shows a single OFDM data unit (100) may comprise a preamble (102) and data portion (105x) which midambles (108x) are included; column 6, lines 53 – 59: an indication of midambles location or position in the data unit may be included in a SIG field; column 8, lines 65 – 67; column 9, lines 1 – 16; column 9, lines 24 - 40)
Regarding claims 7 and 20, Zhang teaches the STA of claim 1, wherein the at least one midamble is usable to facilitate updating of a field channel estimate. (i.e. midamble information is utilized to calibrate a channel estimate; see column 3, lines 1 - 18)
Regarding claims 8 and 21, Zhang teaches the STA of claim 1, wherein the processor and the transceiver are further configured to transmit a request to change a number of the at least one midamble in consecutive 
Regarding claims 9 and 22, Zhang teaches the STA of claim 8, wherein the number of the at least one midamble received by the STA changes based on the request to change. (i.e. the number of midambles in a data unit is dynamic based upon request by the STA; see column 6, lines 53 - 67)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 4 and 15 – 17 are rejected under 35 U.S.C. 103 as being obvious over Zhang et al. (US Patent 8,462,863).
Regarding claim 3, Luo discloses all the recited limitations of claim 1 and 2 as described previously from which claim 3 depends.




Regarding claims 2 and 15, Zhang discloses all the recited limitations of claim 1 and 14 as described previously from which claims 2 and 15 depend. Zhang does not explicitly disclose wherein the field indication of midamble location provides a symbol offset of the at least one midamble. (i.e. fig. 3 shows midamble location information can be based upon OFDM symbol information; column 9, lines 24 - 41)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize a symbol offset to indicate the location of the midamble into Zhang. Zhang already discloses a midamble in between a number of OFDM data symbols representing data and a preamble comprising 
 	A person with ordinary skill in the art would have been motivated to make the modification to Zhang to improve network performance by optimizing frame structure.
Regarding claims 3 and 16, Zhang discloses all the recited limitations of claim 1 and 14 as described previously from which claims 3 and 16 depend. Zhang does not explicitly disclose wherein the field of midamble location provides a symbol offset between a first midamble and a second midamble. (i.e. fig. 3 shows midamble location information can be based upon OFDM symbol information; column 9, lines 24 - 41)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize a symbol offset to indicate the location of the midamble into Zhang. Zhang already discloses a midamble in between a number of OFDM data symbols representing data and a preamble comprising position information of the data unit and it is well known in the art to utilize symbol offsets in a preamble to indicate frame structure.  

Regarding claims 4 and 17, Zhang discloses all the recited limitations of claim 1 and 14 as described previously from which claims 4 and 17 depend. Zhang does not explicitly disclose wherein the field indication of midamble location indicates a fixed number of symbols between the at least one midamble. (i.e. fig. 3 shows midamble location information can be based upon OFDM symbol information; column 9, lines 24 - 41)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to utilize a symbol offset to indicate the location of the midamble into Zhang. Zhang already discloses a midamble in between a number of OFDM data symbols representing data and a preamble comprising position information of the data unit and it is well known in the art to utilize symbol offsets in a preamble to indicate frame structure.  
 	A person with ordinary skill in the art would have been motivated to make the modification to Zhang to improve network performance by optimizing frame structure.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
December 29, 2021Primary Examiner, Art Unit 2471